UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7052


MIKE SETTLE,

                Plaintiff – Appellant,

          v.

MICHAEL SLAGER, sued in their individual and           official
capacities; NORTH CHARLESTON POLICE DEPARTMENT,        sued in
their individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:15-cv-01802-RMG)


Submitted:   November 23, 2015            Decided:   January 15, 2016


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mike Settle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mike Settle appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2012) complaint.                 We have reviewed the

record and find no reversible error.                 First, Settle’s consent

was    not   required   before    the   district     court    referred    to   the

magistrate judge for a non-dispositive ruling, and the district

court appropriately conducted a de novo review of those portions

of the report to which Settle objected.               See 28 U.S.C. § 636(b)

(2012).      Moreover, as the district court held, Settle has no

standing to assert the constitutional rights of a third party,

see Archuleta v. McShan, 897 F.2d 495, 497 (10th Cir. 1990), and

his state claim is likewise meritless.                Accordingly, we affirm

for the reasons stated by the district court.                 Settle v. Slager,

No. 2:15-cv-01802-RMG (D.S.C. June 22, 2015).                 We dispense with

oral    argument   because      the    facts   and   legal     contentions     are

adequately     presented   in    the    materials    before    this   court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2